DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-14, there is no teaching or suggestion in the art of record disclosing a display device comprising first and second main pixels and first and second auxiliary pixels configured in accordance with the limitations of claim 1, wherein a first virtual line passing through a center of an emission area of the first main pixel and a center of an emission area of the first auxiliary pixel is parallel to a first direction, and a second virtual line passing through a center of an emission area of the second main pixel and a center of an emission area of the second auxiliary pixel crosses the first direction.  Therefore, independent claim 1 is deemed allowable along with its dependent claims 2-14.
Regarding claims 15-25, there is no teaching or suggestion in the art of record disclosing a display device comprising first and second main pixels and first and second auxiliary pixels configured in accordance with the limitations of claim 15, wherein a size of an emission area of the first main pixel is less than a size of an emission area of the second main pixel, a size of an emission area of the first auxiliary pixel is less than a size of an emission area of the second auxiliary pixel and the first auxiliary pixel is closer to the first area than the second auxiliary pixel.  Therefore, independent claim 15 is deemed allowable along with its dependent claims 16-25.
Regarding claim 26, there is no teaching or suggestion in the art of record disclosing an electronic apparatus comprising a display device comprising first and second main pixels and first and second auxiliary pixels configured in accordance with the limitations of claim 1, wherein a first virtual line passing through a center of an emission area of the first main pixel and a center of an emission area of the first auxiliary pixel is parallel to a first direction, and a second virtual line passing through a center of an emission area of the second main pixel and a center of an emission area of the second auxiliary pixel crosses the first direction.  Therefore, independent claim 26 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        8/13/22